Case
 Case2:20-cv-00782-PP
      2:20-cv-00782-PP Filed
                        Filed09/14/20
                              10/13/20 Page
                                        Page11ofof22
                                                   22 Document
                                                       Document42-1
                                                                45
Case
 Case2:20-cv-00782-PP
      2:20-cv-00782-PP Filed
                        Filed09/14/20
                              10/13/20 Page
                                        Page22ofof22
                                                   22 Document
                                                       Document42-1
                                                                45
Case
 Case2:20-cv-00782-PP
      2:20-cv-00782-PP Filed
                        Filed09/14/20
                              10/13/20 Page
                                        Page33ofof22
                                                   22 Document
                                                       Document42-1
                                                                45
Case
 Case2:20-cv-00782-PP
      2:20-cv-00782-PP Filed
                        Filed09/14/20
                              10/13/20 Page
                                        Page44ofof22
                                                   22 Document
                                                       Document42-1
                                                                45
Case
 Case2:20-cv-00782-PP
      2:20-cv-00782-PP Filed
                        Filed09/14/20
                              10/13/20 Page
                                        Page55ofof22
                                                   22 Document
                                                       Document42-1
                                                                45
Case
 Case2:20-cv-00782-PP
      2:20-cv-00782-PP Filed
                        Filed09/14/20
                              10/13/20 Page
                                        Page66ofof22
                                                   22 Document
                                                       Document42-1
                                                                45
Case
 Case2:20-cv-00782-PP
      2:20-cv-00782-PP Filed
                        Filed09/14/20
                              10/13/20 Page
                                        Page77ofof22
                                                   22 Document
                                                       Document42-1
                                                                45
Case
 Case2:20-cv-00782-PP
      2:20-cv-00782-PP Filed
                        Filed09/14/20
                              10/13/20 Page
                                        Page88ofof22
                                                   22 Document
                                                       Document42-1
                                                                45
Case
 Case2:20-cv-00782-PP
      2:20-cv-00782-PP Filed
                        Filed09/14/20
                              10/13/20 Page
                                        Page99ofof22
                                                   22 Document
                                                       Document42-1
                                                                45
Case
 Case2:20-cv-00782-PP
      2:20-cv-00782-PP Filed
                        Filed09/14/20
                              10/13/20 Page
                                        Page10
                                             10ofof22
                                                    22 Document
                                                        Document42-1
                                                                 45
Case
 Case2:20-cv-00782-PP
      2:20-cv-00782-PP Filed
                        Filed09/14/20
                              10/13/20 Page
                                        Page11
                                             11ofof22
                                                    22 Document
                                                        Document42-1
                                                                 45
Case
 Case2:20-cv-00782-PP
      2:20-cv-00782-PP Filed
                        Filed09/14/20
                              10/13/20 Page
                                        Page12
                                             12ofof22
                                                    22 Document
                                                        Document42-1
                                                                 45
Case
 Case2:20-cv-00782-PP
      2:20-cv-00782-PP Filed
                        Filed09/14/20
                              10/13/20 Page
                                        Page13
                                             13ofof22
                                                    22 Document
                                                        Document42-1
                                                                 45
Case
 Case2:20-cv-00782-PP
      2:20-cv-00782-PP Filed
                        Filed09/14/20
                              10/13/20 Page
                                        Page14
                                             14ofof22
                                                    22 Document
                                                        Document42-1
                                                                 45
Case
 Case2:20-cv-00782-PP
      2:20-cv-00782-PP Filed
                        Filed09/14/20
                              10/13/20 Page
                                        Page15
                                             15ofof22
                                                    22 Document
                                                        Document42-1
                                                                 45
Case
 Case2:20-cv-00782-PP
      2:20-cv-00782-PP Filed
                        Filed09/14/20
                              10/13/20 Page
                                        Page16
                                             16ofof22
                                                    22 Document
                                                        Document42-1
                                                                 45
Case
 Case2:20-cv-00782-PP
      2:20-cv-00782-PP Filed
                        Filed09/14/20
                              10/13/20 Page
                                        Page17
                                             17ofof22
                                                    22 Document
                                                        Document42-1
                                                                 45
Case
 Case2:20-cv-00782-PP
      2:20-cv-00782-PP Filed
                        Filed09/14/20
                              10/13/20 Page
                                        Page18
                                             18ofof22
                                                    22 Document
                                                        Document42-1
                                                                 45
Case
 Case2:20-cv-00782-PP
      2:20-cv-00782-PP Filed
                        Filed09/14/20
                              10/13/20 Page
                                        Page19
                                             19ofof22
                                                    22 Document
                                                        Document42-1
                                                                 45
Case
 Case2:20-cv-00782-PP
      2:20-cv-00782-PP Filed
                        Filed09/14/20
                              10/13/20 Page
                                        Page20
                                             20ofof22
                                                    22 Document
                                                        Document42-1
                                                                 45
Case
 Case2:20-cv-00782-PP
      2:20-cv-00782-PP Filed
                        Filed09/14/20
                              10/13/20 Page
                                        Page21
                                             21ofof22
                                                    22 Document
                                                        Document42-1
                                                                 45
Case
 Case2:20-cv-00782-PP
      2:20-cv-00782-PP Filed
                        Filed09/14/20
                              10/13/20 Page
                                        Page22
                                             22ofof22
                                                    22 Document
                                                        Document42-1
                                                                 45
